DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0126302 A1 (Noda) as evidenced by US 2016/0099705 A1 (Matsuda) as evidenced by US 2014/0242788 A1 (Dilliway) further in view of US 2011/0318914 A1 (Choi).

Re claim 1, Noda teaches a flash memory, comprising: 
a substrate (semiconductor substrate 11) including a memory cell region (Fig. 1A); 
a memory transistor (memory cell transistor MC) array including a plurality of memory transistors, and a plurality of selecting transistors ([0020]) in the memory cell region, wherein each selecting transistor is used for selecting one column of memory transistors in the memory transistor array; and 
a buffer oxide layer (silicon oxide film 12) formed on a portion of a surface of the substrate exposed by the memory transistor array;
a dielectric layer (interlayer insulating film 18) covering top surfaces of the plurality of memory transistors and selecting transistors and fills gaps between each selecting transistor and a corresponding adjacent memory transistor;
air gaps (air gaps or voids 19C) formed between adjacent memory transistors (Fig. 1A-1B [0017-0054]).



Choi teaches forming a memory array of floating gate stacks insulated from each other with air gaps wherein the air gaps are formed by depositing a buffer oxide (silicon oxide insulating layer 140) then forming a functional layer (high temperature oxide third insulating layer 142) completely covering outer surfaces of the plurality of memory transistors and selecting transistors, as well as a top surface of the buffer oxide layer between adjacent memory transistors in the memory cell region, wherein the functional layer has a roughened surface capable of absorbing water (Dilliway teaches that thermally grown silicon oxide has an inherent and demonstrable surface roughness ([0028]) and Matsuda teaches that silicon oxide is hygroscopic and absorbs water ([0005])) and forming a dielectric layer (second insulating layer 150) covering top surfaces of the memory transistors in the memory cell region and fills gaps between each adjacent transistor and air gaps (air gaps 160) formed between adjacent memory transistors (Fig. 24).

It would have been obvious to one of ordinary skill in the art to add the invention of Choi including forming the air gaps of Noda using the method of Choi.


 
While Noda explicitly teaches that the dielectric layer is formed by using a chemical vapor deposition process ([0070]), Noda and Choi do not explicitly teach wherein the air gaps are formed by evaporating absorbed water from the roughened surface of the functional layer during the chemical vapor deposition process to form an upward air flow that resists the deposition of the dielectric layer. However, these limitations are product-by-process claims and are not limited to the manipulations of the recited steps, only the structure implied by the steps MPEP 2113 (I)). The structure has been clearly taught in the art by Noda and Choi.

Re claim 2, Noda further teaches wherein: 
the memory transistor array includes a plurality of gate stack structures (stack gates 5) of the plurality of memory transistors, and a plurality of source regions and drain regions on both sides of the gate stack structures (low-concentration diffusion layers 24); and 
each selecting transistor includes a gate structure (stack gates 5 of SG), a source region and a drain region on both sides of the gate structure (low-concentration diffusion layers 24); 
wherein a first gap distance between adjacent gate stack structures of the plurality of memory transistors is smaller than a second gap distance between one gate structure of the selecting transistor and a corresponding adjacent gate stack structure of one memory transistor (Figs. 1A-1B).

Re claim 3, Noda further teaches further comprising: 
a plurality of logic transistors (peripheral transistor PT) in a peripheral circuit region of the substrate; and 
each logic transistor includes a gate structure (stack gates 5), a source region and a drain region on both sides of the gate structure (low-concentration diffusion layers 24); 
wherein the first gap distance between adjacent gate stack structures of the plurality of memory transistors is smaller than a third gap distance between one gate structure of the selecting transistor and a corresponding adjacent gate structure of one logic transistor, and is also smaller than a fourth gap distance between adjacent gate structures of the plurality of logic transistors (Figs. 1A-1B); and
wherein the dielectric layer further covers the top surfaces of the plurality of logic transistors and selecting transistors and fills gaps between each selecting transistor and a corresponding adjacent logic transistor, and gaps between adjacent logic transistors (Figs. 1A-1B).

Re claim 9, Noda further teaches wherein: 
a material of the dielectric layer includes silicon oxide [0030]; and 
the dielectric layer is formed from tetraethyl orthosilicate or silane in the chemical vapor deposition process ([0030] product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps MPEP 2113 (I))).

Re claim 10, Noda further teaches wherein: 
a metal silicide layer is formed on top of the gate stack structure of each memory transistor, the gate structure of each selecting transistor, and the gate structure of each logic transistor ([0026, 0027, 0043]).

Re claim 12, Noda and Choi further teach wherein: the memory transistor array is formed directly on a remaining portion of the surface of the substrate and the buffer oxide layer covers completely the portion of the surface of the substrate (Figs. 1A-1B Noda and Fig. 24 Choi).

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0126302 A1 (Noda) as evidenced by US 2016/0099705 A1 (Matsuda) as evidenced by US 2014/0242788 A1 (Dilliway) further in view of US 2011/0318914 A1 (Choi) further in view of US 2012/0007165 A1 (Lee).

Re claim 4, Noda and Choi teach the flash memory of claim 3 and Noda further teaches wherein: 
the gate stack structure of each memory transistor, from bottom to top, includes a tunneling dielectric layer (tunnel oxide film 1), a floating gate (floating gate electrode 2), an inner gate dielectric layer (inter-gate insulating film 3), and a control gate (control gate electrode 4).
Noda does not explicitly teach any materials for the gate stacks 5 and thus does not explicitly teach:
a material of the tunneling dielectric layer is silicon oxide; 
a material of the floating gate is doped polysilicon; 
the inner gate dielectric layer is a three-layer structure including silicon oxide, silicon nitride, and nitrogen oxide; and 
a material of the control gate is doped polysilicon.

Lee teaches an FG EEPROM cell wherein the transistors that make up the memory cell and peripheral region all have the same gate stack and a material of the gate dielectric layer is silicon oxide ([0096]); a material of the bottom gate is doped polysilicon ([0097]); the inner dummy gate dielectric layer is a three-layer structure including silicon oxide, silicon nitride, and nitrogen oxide ([0098]); and a material of the selecting gate is doped polysilicon ([0099]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the invention of Lee, including using the materials as taught in Lee to form the gate stacks of Noda.

The motivation to do so is that Noda is silent with regards to acceptable materials of each portion of the gate stack as thus the ordinary skilled artisan would look to Lee for acceptable materials used to construct a FG IGFET for use in EEPROM.

Re claim 5, Noda further teaches wherein: 
the gate structure of each selecting transistor, from bottom to top, includes a gate dielectric layer (gate insulating film 1), a bottom gate electrode (first gate electrode 2), an inner dummy gate dielectric layer (inter-gate insulating film 3), and a selecting gate (control gate electrode 4); 
the inner dummy gate dielectric layer has an opening, the bottom gate electrode and the selecting gate are electrically connected through the opening (Fig. 1A).
Noda does not explicitly teach any materials for the gate stacks 5 and thus does not explicitly teach:
a material of the gate dielectric layer is silicon oxide; 
a material of the bottom gate is doped polysilicon; 
the inner dummy gate dielectric layer is a three-layer structure including silicon oxide, silicon nitride, and nitrogen oxide; and 
a material of the selecting gate is doped polysilicon.

Lee teaches an FG EEPROM cell wherein the transistors that make up the memory cell and peripheral region all have the same gate stack and a material of the gate dielectric layer is silicon oxide ([0096]); a material of the bottom gate is doped polysilicon ([0097]); the inner dummy gate dielectric layer is a three-layer structure including silicon oxide, silicon nitride, and nitrogen oxide ([0098]); and a material of the selecting gate is doped polysilicon ([0099]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to add the invention of Lee, including using the materials as taught in Lee to form the gate stacks of Noda.

The motivation to do so is that Noda is silent with regards to acceptable materials of each portion of the gate stack as thus the ordinary skilled artisan would look to Lee for acceptable materials used to construct a FG IGFET for use in EEPROM.

Re claim 6, Noda further teaches wherein: 
the gate structure of each logic transistor, from bottom to top, includes a gate dielectric layer (gate insulating film 1), a bottom gate electrode (first gate electrode 2), an inner dummy gate dielectric layer (inter-gate insulating film 3), and a logic gate (control gate electrode 4); 
the inner dummy gate dielectric layer has an opening, the bottom gate electrode and the logic gate are electrically connected through the opening (Fig. 1B). 
Noda does not explicitly teach any materials for the gate stacks 5 and thus does not explicitly teach:
a material of the gate dielectric layer is silicon oxide; 
a material of the bottom gate is doped polysilicon; 
the inner dummy gate dielectric layer is a three-layer structure including silicon oxide, silicon nitride, and silicon oxide; and 
a material of the logic gate is doped polysilicon.

Lee teaches an FG EEPROM cell wherein the transistors that make up the memory cell and peripheral region all have the same gate stack and a material of the gate dielectric layer is silicon oxide ([0096]); a material of the bottom gate is doped polysilicon ([0097]); the inner dummy gate dielectric layer is a three-layer structure including silicon oxide, silicon nitride, and nitrogen oxide ([0098]); and a material of the selecting gate is doped polysilicon ([0099]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to add the invention of Lee, including using the materials as taught in Lee to form the gate stacks of Noda.

The motivation to do so is that Noda is silent with regards to acceptable materials of each portion of the gate stack as thus the ordinary skilled artisan would look to Lee for acceptable materials used to construct a FG IGFET for use in EEPROM.

Re claim 7, Noda further teaches wherein: 
a metal silicide layer is formed on top of the gate stack structure of each memory transistor, the gate structure of each selecting transistor, and the gate structure of each logic transistor ([0026, 0027, 0043]); and 
the control gate, the selecting gate, and the logic gate are word lines (Figs. 1A-1B).

Re claim 8, Noda further teaches wherein: 
a material of the functional layer includes silicon oxide ([0030]) but Noda is silent with respect to the thickness of the functional layer thus does not explicitly teach a thickness of the functional layer is in a range from 20A to 100 A.

Lee teaches FG EEPROM wherein air gaps are formed between gates of the memory transistors and wherein the air gaps are formed between a 50 angstrom thick silicon oxide layer 170 and subsequently formed dielectric layer thereon ([0111] Fig. 10).

It would have been obvious to one of ordinary skill in the art at the time of the invention to add the invention of Lee, including forming the functional layer of Noda having a thickness of 50 angstroms.

The motivation to do so is that Noda is silent with regards to the appropriate thickness of the silicon oxide layer which defines the air gap, thus the ordinary skilled artisan would look to Lee to find an appropriate thickness for the silicon oxide layer.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12 have been considered but are moot because the new ground of rejection does not rely on the references as they are applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812